UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1797


JAMAAL GITTENS,

                    Plaintiff - Appellant,

             v.

TRANSFORCE, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01249-AJT-IDD)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamaal Gittens, Appellant Pro Se. Joseph Erwin Schuler, JACKSON LEWIS PC, Reston,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamaal Gittens appeals the district court’s order denying his motion to amend and

denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Gittens v. TransForce, Inc., No. 1:18-cv-01249-AJT-IDD (E.D. Va. July 16, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2